OlaeksoN, J.
The defendants E. B. McManus and Shivar Springs, Inc., say that the question involved is: “Where an employee, injured by the alleged negligence of his employer and a third person, is subject to the Workmen’s Compensation Act, and sues the third person without having first pursued his remedy under the Compensation Act, as required in C. S., 8081 (r), does the third party have the right to have the compensation carrier made a party to the action?” We do not think this question arises on this record.
The defendants contend that, to avoid certain injustice in Brown v. Sou. Railway Co., 204 N. C., 668 (S. c., 202 N. C., 256), the General Assembly enacted a new section, N. C. Code, 1935 (Michie), 8081 (r), and sets same forth in full. In this section is the following: “If, however, the employer does not commence such action within six months from the date of such injury or death, the employee, or his personal representative, shall thereafter have the right to bring the action in his own name and the employer, and any amount recovered shall be paid in the same manner as if the employer had brought the action.”
In the present action it is alleged by the defendants that the Trav-eller’s Insurance Company, a corporation, was the insurance carrier of the Charlotte Hotel Operating Company, pursuant to the N. 0. Workmen’s Compensation Act at the time plaintiff was injured. The Charlotte Hotel Operating Company, in its cross-answer, says that H. H. Anderson was doing the work as an independent contractor and plaintiff was not an employee of the Charlotte Hotel Operating Company. However this may be, we think the order of the court below correct. The injury complained of by plaintiff occurred on 20 October, 1934, he brought the action against E. B. McManus and Shivar Springs, Inc., on 13 November, 1934. The petition to make the Traveller’s Insurance Company a party defendant was filed 22 June, 1935 — 6 months after the injury complained of. E. B. McManus and Shivar Springs, Inc., allege that the Charlotte Hotel Operating Company and Traveller’s Insurance *807Company are liable to plaintiff under tbe N. C. Workmen’s Compensation Act. Tbe Charlotte Hotel Operating Company denies tbat it is tbe employer and bas never brought an action. Tbe petition prays tbat tbe Traveller’s Insurance Company be made a party to this action. Defendant made this after 6 months after tbe injury to plaintiff. “If, however, tbe employer does not commence such action within 6 months from tbe date of such injury,” etc. On this record it is not necessary to decide whether or not this is a condition precedent, affecting tbe cause of action like tbe death by wrongful act statute (Lord Campbell’s Act), N. C. Code, 1935 (Michie), sec. 160.
Tbe appealing defendants brought in tbe additional parties, and this was not objected to by plaintiff. Tbe legal difference arising between tbe original and new parties ought not to prejudice plaintiff’s action. N. C. Code, 1935 (Michie), sec. 460, in part, is as follows: “Tbe court, either between tbe terms or at a regular term, according to the nature of tbe controversy, may determine any controversy before it when it can be done without prejudice to tbe rights of others, but when a complete determination of tbe controversy cannot be made without the presence of other parties, tbe court must cause them to be brought in,” etc.
The appealing defendants cite this section. It is not applicable to the facts on this record. We think bringing in the Traveller’s Insurance Company cannot be done without prejudice to plaintiff. See Rowe v. Rowe-Coward Co., ante, 484.
The judgment of the court below is
Affirmed.